The decision of the Vermont Labor Relations Board finding that no just cause existed for appellant’s dismissal is affirmed. That portion of the Board’s decision ordering the dismissal letter to be replaced with a letter of removal is reversed. In imposing this remedy, the Board exceeded its authority and substituted its own judgment for that of the employer. In re Harrison, 141 Vt. 215, 219, 446 A.2d 366, 367, 367-68 (1982) (citing In re Gage, 137 Vt. 16, 19, 398 A.2d 297, 299 (1979)). Remanded to the State of Vermont, Department of Corrections, for such further action as may be appropriate under the contract between the parties.